Citation Nr: 1014523	
Decision Date: 04/16/10    Archive Date: 04/29/10	

DOCKET NO.  07-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for carcinoma of the 
bladder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.  This included time in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefits sought.  

For reasons which will be set forth below, the case is 
REMANDED to the RO for further development.  VA will notify 
the Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in obtaining facts pertinent to the 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the claim for bladder cancer, the evidence 
includes a statement from P. Lukasiewicz, M.D., indicating 
that the Veteran had been a patient of his since June 2004.  
The physician indicated in statements dated in June 2005 and 
October 2006 that in 2004 the Veteran was diagnosed with 
transitional cell cancer of the bladder.  He stated that the 
Veteran "was exposed in the military to jet fuels and other 
toxins.  His cancer is as likely as not due to this in-
service exposure."  The physician did not provide any 
reasoning or basis for his opinion.

With regard to the claim for service connection for hearing 
loss, the same physician stated that the Veteran had 
moderately severe high frequency hearing loss that was "as 
likely as not due to the loud (jet) noises that he 
encountered during military duty."  The Board notes that the 
record contains a reference to VA medical records at the West 
Los Angeles VA Medical Center and the Santa Barbara, 
California, Outpatient Clinic.  However, medical reports from 
these facilities are not of record.

A review of the record reveals there is no current diagnosis 
of tinnitus.  

The Board notes that there is no VA examination and opinion 
of record with regard to the disabilities at issue.  

The Board is aware that VA will provide a medical examination 
or obtain a medical opinion if the evidence indicates the 
existence of a disability or persistent to recurrent symptoms 
of a disability that may be associated with an event, injury, 
or disease, but the record does not contain sufficient 
medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold 
for determining whether the evidence "indicates" that there 
"may" be a nexus between the current disability and an in-
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The RO should obtain all treatment 
records pertaining to the Veteran at the 
VA Medical Center in West Los Angeles and 
the VA Outpatient Clinic in Santa 
Barbara, California, with regard to the 
disabilities at issue.  If the RO cannot 
locate any identified record, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any VA records would be futile.  

2.  The Veteran should be scheduled for 
an examination by a physician 
knowledgeable in audiology for the 
purpose of ascertaining the nature and 
etiology of any bilateral hearing loss 
and/or tinnitus.  It is imperative that 
the claims file be made available to and 
viewed by the examiner in connection with 
the examination.  Any tests deemed 
medical advisable should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any current hearing 
loss and/or tinnitus is or are related to 
the Veteran's active service.  A clear 
rationale for any opinion expressed would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in urology for the purpose of determining 
the nature and etiology of the Veteran's 
current bladder cancer.  The examiner 
should address the question as to whether 
it is at least as likely as not that the 
bladder cancer began during the Veteran's 
military service or is related to his 
service in any way.  A clear rationale 
for any opinion expressed would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why such an opinion cannot be 
provided without resort to speculation.  

4.  The RO should the review the expanded 
record and determine if service 
connection for any of the disabilities at 
issue may be granted.  If not, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity for response.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this REMAND is to accord due process and to 
obtain additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  However, the Veteran is notified that it 
is his responsibility to report for any examinations 
scheduled and to cooperate in the development of his claims.  
He is warned that the consequences of any failure to report 
for a VA examination without good cause may include denial of 
the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

